Case 2:18-cv-11776-AJT-EAS ECF No. 175, PageID.4896 Filed 03/22/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


JOHN DOE,
                                                 Case No. 18-11776
              Plaintiff,
                                                 SENIOR U. S. DISTRICT JUDGE
                  v.                             ARTHUR J. TARNOW

UNIVERSITY OF MICHIGAN, ET AL.,
                                                 U.S. MAGISTRATE JUDGE
             Defendants.                         ELIZABETH A. STAFFORD



                                      /

    ORDER ADOPTING REPORT AND RECOMMENDATION [151]; GRANTING
    DEFENDANTS’ MOTION TO STAY [102]; DENYING WITHOUT PREJUDICE
PLAINTIFF’S MOTION FOR ATTORNEY FEES [95] AND DEFENDANTS’ MOTION TO
COMPEL [103]; AND DENYING AS MOOT PLAINTIFF’S MOTION TO AMEND BILL OF
                              COSTS [106]

      On June 4, 2018, Plaintiff John Doe commenced this 42 U.S.C. § 1983 action

claiming, inter alia, that Defendant University of Michigan’s Policy and Procedures

on Student Sexual and Gender-Based Misconduct and Other Forms of Interpersonal

Violence deprived students of due process in violation of the Fourteenth

Amendment.

      While Defendants’ appealed this Court’s March 23, 2020 Order [91], parties

filed a series of post-judgment motions: Plaintiff’s Motion for Attorney Fees [95]
                                   Page 1 of 3
Case 2:18-cv-11776-AJT-EAS ECF No. 175, PageID.4897 Filed 03/22/21 Page 2 of 3




filed on April 7, 2020, Defendants’ Motion to Stay Plaintiff’s attorney fees motion

[102] filed on April 12, 2020, Defendants’ Motion to Compel [103] filed on April

13, 2020, and Plaintiff’s Motion to Amend Bill of Costs [106] filed on April 15,

2020. Each motion, expect for Plaintiff’s Motion to Amend Bill of Costs [106], was

fully briefed.

      On November 27, 2020, the Magistrate Judge issued Report and

Recommendation (“R&R”) [151] recommending “that the University’s motion to

stay consideration of Doe’s motion for attorneys’ fees and costs [ECF No. 102] be

GRANTED. It also RECOMMENDS that Doe’s bill of costs and motion for

attorneys’ fees and the University’s Motion to Compel [ECF No. 94; ECF No. 95;

ECF No. 103] be DENIED WITHOUT PREJUDICE, allowing the parties to refile

them, if necessary, after the appellate litigation. Doe’s motion to amend/correct the

bill of cost [ECF No. 106] should be DENIED as moot.” (ECF No. 151,

PageID.3924-25).

      Neither party having filed an objection to the R&R and the Court having

reviewed the record, the R&R [151] is hereby ADOPTED and entered as the

findings and conclusions of the Court. The Court of Appeals has since issued an

opinion dismissing the appeal as moot and remanding the case to decide attorney




                                    Page 2 of 3
Case 2:18-cv-11776-AJT-EAS ECF No. 175, PageID.4898 Filed 03/22/21 Page 3 of 3




fees. (ECF No. 154). Denied post-judgment motions regarding attorney fees may be

refiled, if necessary.

      Accordingly,

      IT IS ORDERED that the Report and Recommendation [151] is ADOPTED.

      IT IS FURTHER ORDERED that Defendants’ Motion to Stay [102] is

GRANTED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Attorney Fees [95]

and Defendants’ Motion to Compel [103] are DENIED without prejudice.

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Amend Bill of Costs

[106] is DENIED as moot.

      SO ORDERED.


                                    s/Arthur J. Tarnow
                                    Arthur J. Tarnow
Dated: March 22, 2021               Senior United States District Judge




                                  Page 3 of 3
